DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2022 is being considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11, 330, 552. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is part of the claim 1+3 of U.S. Patent No. 11, 330, 552. Claims 2 and 5-6 are same as claims  is same as claim 2, 4 and 5 of U.S. Patent No. 11, 330, 552. Claim 3 is part of of the claim 1+3 of U.S. Patent No. 11, 330, 552. Similarly the other claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (hereinafter Gao)(US 2020/0178253) in view of Harada et al. (hereinafter Harada)(US 2020/0314776) and Liu et al. (hereinafter Liu)(US 2020/0245288).
Regarding claim 1, Gao teaches a wireless communication method, comprising(abstract): determining, by a network device, a parameter set for performing paging or broadcast message transmission to a terminal device, wherein the determined parameter set is one of a first parameter set and a second parameter set(P[0117], plurality of periodic time points; broadcast message; Fig.1); 
sending, by the network device, first information to the terminal device, wherein the first information is used for indicating the determined parameter set(P[0116], network deive may indicate the PBCH period or SS block burst set period to the terminal device); and performing, by the network device, paging or broadcast message transmission to the terminal device at a specific frequency point using the determined parameter set (P[0116-0118], network device side may send the RMSI to the terminal device in PDSCH; P[0117], plurality of periodic time points; broadcast message; Fig.1). 
Gao did not teach specifically wherein the first time location is at least part of symbols occupied by a synchronization signal block actually transmitted at the specific frequency point; wherein the first parameter set comprises a first subcarrier spacing used for performing paging or broadcast message transmission; and  119141-5006-US33the second parameter set comprises a second subcarrier spacing used for performing paging or broadcast message transmission. However, Harada teaches in an analogous art and wherein the first time location is at least part of symbols occupied by a synchronization signal block actually transmitted at the specific frequency point (Fig. 3B; also abstract, at least one of a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block); wherein the first parameter set comprises a first subcarrier spacing used for performing paging or broadcast message transmission; and  119141-5006-US33the second parameter set comprises a second subcarrier spacing used for performing paging or broadcast message transmission(abstract; first and second subcarrier spacing).  
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the inventio to use the method wherein the first time location is at least part of symbols occupied by a synchronization signal block actually transmitted at the specific frequency point); wherein the first parameter set comprises a first subcarrier spacing used for performing paging or broadcast message transmission; and  119141-5006-US33the second parameter set comprises a second subcarrier spacing used for performing paging or broadcast message transmission in order to have improved paging techniques for NR system. 
Harada: also teaches in P[0057] In this case, the UE can learn all CORESETs associated with each SS block by reading one NR-PBCH. Furthermore, it is possible to flexibly indicate a CORESET per SS block. However, the number of bits that is necessary in the NR-PBCH increases.
The combnation of Gao and Harada did not teach specifically wherein the first parameter set is dependent on a parameter set used for actually sending a synchronization signal block, and the second parameter set is not dependent on the parameter set used for actually sending the synchronization signal block; paging message to a terminal device. However, Liu teaches in an analogous art wherein the first parameter set is dependent on a parameter set used for actually sending a synchronization signal block, and the second parameter set is not dependent on the parameter set used for actually sending the synchronization signal block; paging message to a terminal device(abstract, sending a synchronization signal block (SSB) and paging indication information through a first beam, wherein the puling indication information is configured to identify user equipment (UE) paged by a base station in a cell served by the base station; and sending a first control resource set (CORSET) through a second beam; item 501 in Fig. 5; also 504 in Fig. 5; also P[0146]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the inventio to use the method wherein the first parameter set is dependent on a parameter set used for actually sending a synchronization signal block, and the second parameter set is not dependent on the parameter set used for actually sending the synchronization signal block; of specifically paging message to a terminal device in order to can reduce monitoring duration of the first UE, thereby reducing power consumption.
 Regarding claim 2, Harada teaches the method according to claim 1, wherein determining, by a network device, a parameter set for performing paging or broadcast message transmission to a terminal device comprises: determining, by the network device, a scheme of performing paging or broadcast message transmission to the terminal device, wherein the determined scheme is one of a first scheme and a second scheme, wherein in the first scheme, the first parameter set is used for performing paging or broadcast message transmission at a specific frequency point, and in the second scheme, the second parameter set is used for performing paging or broadcast message transmission at a specific frequency point; and  performing, by the network device, paging or broadcast message transmission to the terminal device at a specific frequency point using the determined parameter set comprises: performing, by the network device, paging or broadcast message transmission to the terminal device at the specific frequency point according to the determined scheme(P[0054-0058]; Fig 3).  
Regarding claim 3, Gao teaches the method, wherein the first parameter set comprises a first time location used for performing paging, and the second parameter set comprises a second time location used for performing paging (P[0116-0118], network device side may send the RMSI to the terminal device in PDSCH; P[0117], plurality of periodic time points; broadcast message; Fig.1). 

Regarding claim 4, Harada teaches the method according to claim 3, wherein the first time location is at least part of symbols occupied by a synchronization signal block actually transmitted at the specific frequency point (Fig. 38; also abstract, at least one of a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block). 
Regarding claim 5, Gao teaches the method according to claim 3, wherein the performing, by the network device, paging message transmission to the terminal device comprises: sending, at the first time location or the second time location, a PDCCH used for paging(P[0108], scheduled by using PDCCH; X time may be understood as an RMSI period; also P[0105]).  
Regarding claim 6, Gao teaches the method wherein the first information is carried in remaining minimum system information RMSI, or a radio resource control RRC message (P[0204], RRC signaling; RMSI).
Claims 7-12 are rejected for the same reason as set forth in claims 1-6 respectively.
Claims 13-17 are rejected for the same reason as set forth in claims 1-6 respectively.
Claims 18-22 are rejected for the same reason as set forth in claim 1-6 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647